Citation Nr: 1045323	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches and 
dizziness associated with hypertension.

2.  Entitlement to service connection for a lumbar spine disorder 
to include status post L3-4, L4-5 laminectomy.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in May 2004 and January 2007.  
In the May 2004 rating decision, the RO denied service connection 
for headaches and dizziness, and denied an increased disability 
rating in excess of 20 percent for hypertension.  In the January 
2007 rating decision the RO denied service connection for status 
post L3-4, L4-5 laminectomy, claimed as a lumbar spine disorder.  
The Veteran perfected an appeal as to each of the three issues.

Prior to the current claim on appeal, final decisions have 
previously addressed service connection for headaches and 
dizziness.  Most recently in a September 2002 rating decision, 
the RO denied service connection for dizzy spells and headaches.  
Although the RO's May 2004 rating decision reopened and denied 
the service connection claim on the merits, before reaching these 
underlying claim of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
received in order to establish its jurisdiction to review the 
merits of the previously denied claim.  See Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996).

The Veteran testified regarding the three issues on appeal before 
the undersigned Veterans Law Judge at a September 2010 video-
conference hearing. 

During a December 2009 VA examination for hypertension, the 
examiner made cardiovascular findings including of mild left 
ventricular enlargement.  The Board finds that this raises an 
inferred claim of entitlement to service connection for a heart 
disorder secondary to hypertension.  During the September 2010 
video-conference hearing, the Veteran raised a claim for service 
connection for diabetes mellitus secondary to his hypertension.  
The issues of entitlement to service connection for a 
heart disorder and for diabetes mellitus, both claimed as 
secondary to hypertension have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

In the decision below, the Board reopens the claim of entitlement 
to service connection for headaches and dizziness associated with 
hypertension.
Then, the issue of entitlement to service connection for 
headaches and dizziness associated with hypertension, is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied a claim 
for service connection for headaches and dizziness, on the basis 
that there was no new and material evidence since a previous 
rating decision denying based on a lack of a nexus.  The Veteran 
was notified of the decision and of his appellate rights.  
However, he did not appeal.
 
2.  The evidence received since the September 2002 rating 
decision bears directly on the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for headaches and 
dizziness.

3.  The competent evidence is against a finding that a lumbar 
spine disorder to include status post L3-4, L4-5 laminectomy is 
related to service, or that arthritis manifested to a compensable 
degree within a year following separation from active duty.

4.  The veteran's hypertension results in diastolic pressure that 
is predominantly less than 120 millimeters.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection for headaches and dizziness, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).
 
2.  The evidence received since the September 2002 rating 
decision is new and material; and the requirements to reopen the 
Veteran's claim for service connection for headaches and 
dizziness, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010). 
   
3.  A lumbar spine disorder to include status post L3-4, L4-5 
laminectomy was not incurred in or aggravated during military 
service; and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

4.  The criteria for a disability rating in excess of 20 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, Part 4, 
Diagnostic Code 7101 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

With respect to the claim reopened below and remanded to the AOJ, 
the VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision to the extent of reopening the claim for 
service connection for headaches and dizziness associated with 
hypertension, further assistance is unnecessary to aid the 
appellant in substantiating the reopening of his claim on appeal.  
The underlying claim for service connection shall be remanded to 
the AOJ.  Any deficiencies as to notice on the underlying claim 
shall be addressed by the AOJ at that time.
 
Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
April 2002, February 2003, March 2003, September 2003, September 
2004, and September 2006.  These documents in combination 
provided notice of what part of that evidence is to be provided 
by the claimant, and notice of what part VA will attempt to 
obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection and 
increased rating on appeal.  The RO has provided adequate notice 
of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a January 2010 
supplemental statement of the case.  To the extent the appellant 
did not receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the increased rating claim.  
Findings from the reports of examinations conducted are adequate 
for the purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also 
provided with an opportunity to present testimony at a hearing on 
appeal before a Veteran Law Judge, which he did in August 2010. 

The duty to assist includes the duty to provide a medical 
examination or obtain a medical opinion when such is necessary to 
make a decision on the claim, as defined by law.  VA has not 
afforded the Veteran a VA examination with an opinion as to the 
etiology of his claimed lumbar spine disorder to include status 
post L3-4, L4-5 laminectomy.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained regarding this claim, inquiry as to four 
factors are for consideration: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; 
(2) whether there is evidence establishing that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or 
with another service-connected disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 

38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Court of Appeals for Veterans Claims (Court) has stated that 
the third element above establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, an examination is not needed for the claimed lumbar 
spine disorder because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service," or otherwise 
relates to service any lumbar spine disorder, consists of his own 
lay statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  

The Court has held, in circumstances similar to this, in which 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is 
not in conflict with section 5103A(d) and evidence of record 
"establishing that the Veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties pursuant 
to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
section 5103A to provide a claimant with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the appellant's claim since it could not provide evidence of a 
past event.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Claim to Reopen Based on New and Material Evidence
 
Underlying the claim to reopen on appeal, the Veteran is seeking 
entitlement to service connection for headaches and dizziness, as 
secondary to his service-connected hypertension.  Prior to the 
current appeal, in a September 2002 rating decision, the RO 
denied service connection on the basis that the evidence showed 
the headaches and dizziness conditions predated service and were 
associated with a head injury in high school, and that the 
evidence did not support aggravation during service, or that the 
headaches and dizziness were secondary to his hypertension.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) with 
the decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).

The September 2002 rating decision became final because the 
appellant failed to perfect a timely appeal from that decision.  
38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final 
decision on this matter.  Therefore, before reaching the 
underlying claim of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review the 
merits of the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  VA is required to 
first review for its newness and materiality the evidence 
submitted by a claimant since the last final disallowance of a 
claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence received after the last final disallowance is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The present appeal regarding the application to reopen service 
connection for headaches and dizziness secondary to his 
hypertension arises from a claim denied by the RO in a May 2004 
rating decision.  As defined by the regulation in effect when the 
Veteran filed that claim, under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim." See 38 U.S.C.A. 
§ 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

With claims to reopen, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and "material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156.

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis, which was the September 
2002 rating decision.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  
 
The evidence available at the time of the September 2002 rating 
decision included service treatment records; VA and private 
treatment records dated; and the reports of VA examinations for 
neurological disorders in September 1998 and August 2002.  Given 
the Veteran's claim that he has headaches and dizziness caused by 
his service-connected hypertension, the most consequential 
medical evidence is contained in the two VA examination reports, 
which contain no indication of a nexus between the claimed 
headaches and dizziness, and the Veteran's service-connected 
hypertension.  

At the August 2002 VA examination, the examiner opined that the 
headaches and dizziness conditions appeared to be correlated in 
onset with a significant head injury prior to service; and that 
the most likely etiology was post-traumatic headache syndrome 
rather than service related.  There is no mention of the 
Veteran's hypertension as an etiological agent.  

The evidence received after the September 2002 rating decision 
includes VA and private treatment records received after the 
September 2002 rating decision, and dated through 2009.  Most 
significant for this decision, is the report of a March 2004 VA 
examination for neurologic disorders.  At the conclusion of that 
report, the examiner diagnosed headaches with dizziness; and 
opined that it was at least as likely as not that the symptoms of 
dizziness and headaches were directly associated with the 
service-connected hypertension.

The evidence from the March 2004 VA examination report was not 
previously submitted to agency decision makers at the time of the 
September 2002 rating decision.  That evidence, specifically the 
opinion discussed above, bears directly and substantially upon 
the specific matter under consideration because it relates to the 
unestablished fact necessary to substantiate the claim.  That is, 
it bears on the issue of nexus, as the Veteran claims that his 
headaches and dizziness are secondary to his service-connected 
hypertension, and the opinion is that the symptoms of dizziness 
and headaches were directly associated with the service-connected 
hypertension.   

Thus, there is new evidence since the September 2002 rating 
decision that bears directly and substantially upon the specific 
matters under consideration-as to the etiology of the claimed 
headaches and dizziness.  Moreover, the evidence received since 
the September 2002 rating decision on the whole is neither 
cumulative nor redundant, and in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a).

Therefore, the previously denied claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  However, the Board cannot, at this 
point, adjudicate the reopened claim, as further assistance to 
the Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.

III.  Service Connection for Status Post L3-4, L4-5 Laminectomy, 
Claimed as a Lumbar Spine Disorder

A.  Governing Law and Regulations 

Service connection may be granted for disability resulting from a 
disease contracted or an injury sustained while on active duty in 
the military.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran who served for ninety days on active duty, develops 
arthritis to a degree of 10 percent or more within one year from 
separation from service, service connection may be presumed to 
have been incurred in service even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving; however, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In doing 
so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2010).  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background and Analysis

Service treatment records contain no indications of any 
complaints or findings regarding injury or disease associated 
with the claimed lumbar spine disorder on appeal.  Although the 
service treatment records include a May 1981 record of right leg 
treatment assessed as resolving muscle strain, there is no 
medical evidence of any low back injury, or relevant complaints 
or findings pertaining to the low back.  

A May 1983 RAD (release from active duty) examination report 
shows that on examination, evaluation was normal for the spine 
and other musculoskeletal system.  The examination report 
contains no findings or diagnosis of any abnormality or injury 
involving the lumbar spine.

After service, the medical records on file include private and VA 
treatment records dated from 1986 to February 2010 showing 
treatment for various complaints and conditions; and reports of a 
number of VA examinations during this period.  Relevant medical 
records are discussed below. 

VA treatment records show that the Veteran was seen in January 
2005 with complaints of pain to the lower back and right leg and 
hip for the previous two days.  After evaluation the assessment 
was low back pain with right sciatica.  A February 2005 treatment 
note contains an assessment of chronic low back pain.  

A May 2005 treatment note contains findings that magnetic 
resonance imaging (MRI) results showed very significant bony 
canal and neural foraminal stenosis at L3-L4 due to protruding 
herniated disk with degenerative changes of the bones, mild 
generalized bulging of disk at L4-L5 with mild to moderate 
bilateral neural foraminal stenosis.  The impression was low back 
pain with herniated disc.

A May 2005 VA treatment record shows that the Veteran reported 
having back pain that radiated down the right leg, with onset one 
year before.

A November 2005 VA treatment record of physical therapy contains 
a diagnosis of sciatica with an onset date in September 2005.  A 
November 2005 VA consultation record shows that a computed 
tomography (CT) scan of the lumbar spine showed L3-4 stenosis, 
which was confirmed by a MRI report.

VA treatment records show that the Veteran underwent L3-4, L4-5 
laminectomy in June 2006 in treatment of a diagnosis of spinal 
stenosis L3-4, L4-5.  There are various treatment records 
referable to the low back thereafter.

In summary, service treatment records show no complaints, 
findings, or treatment for any injury or disease referable to the 
claimed lumbar spine disorder.  Even though treatment of the 
right leg is shown in service, there is no evidence to 
etiologically link this to any back condition, and there is no 
medical evidence in service of any low back injury, or relevant 
complaints or findings pertaining to the low back.  

There is no medical evidence at all during or after service 
showing that the Veteran's low back was injured during service.  
To that extent, though the Veteran is competent to provide lay 
evidence on this matter, the Veteran's assertions of a low back 
injury in service are not credible given the absence of any 
medical record evidence of such injury in service.  Therefore the 
Veteran's assertions as to such injury in service are not 
probative.  

The first treatment shown of any low back symptomatology occurred 
in the 2000s, approximately 22 years following discharge from 
service.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor for 
consideration in deciding a service connection claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  

Subsequent VA treatment records show further treatment for the 
low back condition.  Overall, however, service connection may not 
be established in this case for a low back disorder based on 
chronicity in service or post-service continuity of 
symptomatology for a disorder seen in service.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Here, despite the Veteran's assertions of a lumbar spine injury 
in service, there is simply no evidence in his service treatment 
records that support these assertions.  No other post-service 
treatment records link his status post L3-4, L4-5 laminectomy to 
military service.  Thus, the Board finds that post-service 
medical records, as a whole, provide very negative evidence 
against the Veteran's claim as they reveal lumbar spine 
symptomatology that began decades after service with no 
connection to service.

While the Veteran has provided lay evidence of an etiological 
link to service, VA regards lay statements to be competent 
evidence of descriptions of symptoms of disease, disability, or 
injury, but not the determination of an issue involving a 
question of medical expertise.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  As the Veteran is 
not shown to be a medical expert, his opinion in these matters is 
of little probative value.

While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record, which does not demonstrate that the claimed lumbar spine 
disability on appeal is attributable to active service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also Jandreau, 
supra (noting that lay evidence can be competent to establish a 
diagnosis when . . . a layperson is competent to identify the 
medical condition).  The negative evidence of record is of 
greater probative value than the Veteran's statements in support 
of each of his claim on appeal.

Further, there is no evidence of any arthritis to a compensable 
degree within one year of service separation.  This precludes 
granting service connection for any claimed arthritis on the 
basis of pertinent presumptive regulations.  38 C.F.R. 
§§ 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for a lumbar spine disorder claimed as status 
post L3-4, L4-5 laminectomy.  Therefore, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Disability Rating for Hypertension

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-
connected disability require review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 .  If there is a 
question that arises as to which evaluation to apply, the higher 
evaluation is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the lower 
rating is for assignment.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  The Board must evaluate all 
evidence in arriving at a decision regarding an increased rating.  
38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here, then the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after service 
connection is established).  Thus, in deciding the claim below, 
the Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  
  
Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  

The Veteran's statements describing the symptoms of his service-
connected disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

Service connection is in effect for hypertension, for which the 
RO has assigned a 20 percent disability rating under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Under that diagnostic code, 
hypertensive vascular disease is evaluated pursuant to the 
following rating criteria:

A 20 percent disability rating is warranted for 
hypertension if the diastolic pressure is predominantly 110 
or more; or the systolic pressure is predominantly 200 or 
more.

A 40 percent disability rating is warranted for 
hypertension if the diastolic pressure is predominantly 120 
or more;

A 60 percent disability rating is warranted for 
hypertension if the diastolic pressure is predominantly 130 
or more.

38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

For VA purposes, hypertension is defined as diastolic blood 
pressure that is predominately 90 millimeters or greater or 
systolic blood pressure that is predominately 160 millimeters or 
greater with a diastolic blood pressure of less than 90 mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Also, 
hypertension must be confirmed by readings taken 2 or more times 
on at least 3 different days.  Id.

The relevant medical evidence for review includes the reports of 
VA examinations in March 2004 and December 2009; and VA and 
private treatment records dated from 2004 through February 2010, 
which contain numerous blood pressure readings and other findings 
pertaining to the Veteran's hypertension.  
 
The report of the March 2004 VA examination shows that the 
Veteran stated that he currently took three cited medications 
daily, and that he had had to have his medications changed 
several times in an attempt to control his blood pressure.  On 
examination, blood pressure was measured three different times 
and recorded as 148/106, 147/90 (lying down), and 167/97 
(standing).  Cardiovascular examination revealed no appreciated 
murmurs, rubs, or bruit; and he had no outward signs of 
cardiomegaly.  He had normal sinus rhythm on electrocardiogram 
examination.  The diagnosis was essential hypertension poorly 
controlled. 

The report of the December 2009 VA examination shows that the 
Veteran stated that he currently took three cited medications 
daily, and he described being marginally controlled in his 
hypertension since discharge from service.  He reported that when 
his blood pressure is elevated, he would have dizziness and 
headaches.  He reported that he had lower extremity edema.  He 
denied any chest pain or history of stroke.

On examination, blood pressure was measured three different times 
and recorded as 140/89, 162/96 (lying down), and 166/106 
(standing).  On cardiovascular examination the Veteran had 
regular rate and rhythm with grade 2/6 systolic ejection murmur.  
The findings included mild left ventricular enlargement.  After 
examination the report contains an assessment of essential 
hypertension.

The VA and private treatment records since 2004 record multiple 
blood pressure readings throughout the period from 2004 to 2009.  
Review of these treatment records reveals that the Veteran's 
hypertension resulted in diastolic pressure readings that were 
predominantly less than the 120 required under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 for a disability rating in excess 
of 20 percent.  

In fact, the recorded diastolic pressure readings of record were 
essentially all less than 100, and the recorded systolic pressure 
readings were essentially all less than 170.  During the most 
recent period shown in pertinent treatment records on file, from 
April 2008 to October 2009, VA treatment records show that the 
recorded diastolic pressure readings were essentially all less 
than 68, and the recorded systolic pressure readings were 
essentially all less than 125.  

Based on the foregoing, the preponderance of the evidence is 
against assignment of a disability rating in excess of 20 
percent.  The diastolic pressure has not been predominantly 120 
or more.  Therefore, the criteria approximating the next higher 
rating of 40 percent have not been satisfied, and a higher 
evaluation for hypertension is therefore unwarranted under that 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

In addition, there is no showing that the Veteran's hypertension 
disability reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of the 
assignment of any higher evaluation on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step 
analysis for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, 
the threshold factor for extra-schedular consideration is that 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the Rating Schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the Rating Schedule.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.

In sum, the preponderance of evidence is against the claim for a 
disability rating in excess of 20 percent for service-connected 
hypertension.  The benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for headaches and 
dizziness, claimed as due to hypertension; the claim is reopened.  
To this extent, the appeal is granted.

Service connection for a lumbar spine disorder, to include status 
post L3-4, L4-5 laminectomy, is denied.

A disability rating in excess of 20 percent for hypertension is 
denied.


REMAND

In light of the Board's decision reopening service connection for 
headaches and dizziness, claimed as due to hypertension, a remand 
of the underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the issue on a de novo basis.  
Also, for the reasons discussed below, a remand is necessary for 
purposes of further development with respect to the underlying 
claim.

There is evidence of present headaches and dizziness, as 
contained in a diagnosis of a March 2004 VA examination report.  
The examiner opined that it was at least as likely as not that 
the symptoms of dizziness and headaches were directly associated 
with the service-connected hypertension.  There remains a 
question of whether the diagnosed headaches and dizziness 
constitute one or more chronic symptomatologies/conditions that 
are separate and distinct from component symptoms of the service-
connected hypertension.  And given the medical history of the 
complained of headaches and dizziness, including in service, if 
the headaches and/or dizziness constitute separate chronic 
conditions, an opinion is needed on whether the etiology is 
linked to the service-connected hypertension; or to service 
otherwise, by direct causation or aggravation in service or by 
the service-connected hypertension.  
  
Based on the foregoing, and since the information and evidence of 
record does not contain sufficient competent medical evidence on 
nexus to decide the claim, a medical examination with pertinent 
opinion is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  First, ask the Veteran to provide 
information as to the dates of any treatment 
received since December 2009 for any 
hypertension, headaches, and/or dizziness 
conditions; and to ask him to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R § 3.159 (2010).

2.  Schedule the Veteran for VA examination, 
by an appropriate specialist, to determine 
the nature and etiology of any chronic 
headaches and/or dizziness.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
the examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should each review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran: a narrative of his 
history of relevant symptoms during and since 
his period of active service from July 1979 
to July 1983.

The examiner should then provide an opinion 
answering the following questions:

(A)  Do any chronic headaches and/or dizziness 
found constitute one or more chronic 
condition(s)/ symptomatology that are separate 
and distinct chronic conditions from component 
symptoms of the Veteran's hypertension 
disorder?

(B)  If the answer to question (A) is yes, 
then the examiner should provide a medical 
opinion as to whether there is a probability 
of 50 percent or greater (is at least as 
likely as not) that such chronic headache 
and/or dizziness disability:

(i) began or was permanently worsened 
during active service, and/or was the 
result of an inservice injury or 
disease; or

(ii) was caused by or aggravated by a 
service-connected disability to 
specifically include hypertension; or 

(iii) in the specific case of an organic 
disease of the nervous system-became 
manifested to a compensable degree 
within one year of separation from 
active duty; or 

(iv) is otherwise shown to be 
etiologically related to service.
 
The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current headache and/or 
dizziness disability to service.  The 
examiner should comment on service treatment 
records showing treatment for headaches and 
dizziness in service, and on any opinions 
contained in VA neurologic examination 
reports on file.

3.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service 
connection. 

If a determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination may have adverse consequences on his 
claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


